DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 2/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,352,126 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall T. Erickson on 2/9/2022.

The application has been amended as follows: 

Claim 2 has been amended as follows:
2.	A gastrointestinal insert, comprising: 
an elongated member configured to be placed in a patient's duodenum, wherein the elongated member has a proximal end, a distal end, and a longitudinal axis extending from the proximal end to the distal end; 
a plurality of porous flow reduction elements comprising 
an anchor connected to the proximal end of the elongated member, wherein the anchor is configured to be placed in a stomach to anchor the 

In claim 6, line 2, “plurality of” has been deleted.

In claim 7, line 2, “plurality of” has been deleted.

In claim 9, line 2, “plurality of” has been deleted.

In claim 11, line 2, “plurality of” has been deleted.

In claim 14, line 2, “plurality of” has been deleted.

Claims 17-19 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774